Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2006 FEARLESS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA 333-135647 20-3155365 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 927 Lincoln Road, Suite 200, Miami, Florida 33139 (Address of principal executive offices, including zip code) (305) 674-1511 (Registrant's telephone number, including area code) New Era Marketing, Inc. 10620 Southern Highlands Parkw ay, Suite 110-433, Las Vegas, Nevada 89141 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes o Nox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x Noo As of December 31, 2006, Fearless International, Inc. had 57,100,000 shares of common stock outstanding. Table of Contents Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Balance Sheet - As of December 31, 2006 2 Consolidated Statements of Income - for the three and nine months ended December 31, 2006 and 2005 3 Consolidated Statements of Cash Flows - for the three and nine months ended December 31, 2006 and 2005 4 Notes to Consolidated Financial Statements 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 11 Part II. Other Information 11 Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signatures 13 1 Part I - Financial Information Fearless International, Inc (A Development Stage Company) Consolidated Balance Sheet December 31, 2006 (Unaudited) December 31, 2006 ASSETS Current Assets Cash $ Deposits Due from Members Total Current Assets Fixed Assets 28' Tooling 28' Prototypes Boat Design Tooling for engines Other Fixed Assets Total Fixed Assets Accumulated Depreciation ) Net Fixed Assets TOTAL ASSETS $ LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable $ Accrued Expenses Short Term Loans from shareholders (Notes 4, 8) Short Term Loan (Note 8) Bridge Loan (Note 3) Total Current Liabilities Total Liabilities Equity Common Stock: $0.001 par value, 840,000,000 shares authorized: 57,100,000 outstanding Additional Paid in Capital Retained Earnings ) Net Income (loss) ) Total Equity ) TOTAL LIABILITIES & EQUITY $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Fearless International, Inc (A Development Stage Company) Condensed ConsolidatedStatement of Operations For the Three and Nine Months Ended December 31, 2006 and 2005
